Citation Nr: 0332323	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  93-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran had active service from November 1980 to December 
1992.

The current appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO, in pertinent part, 
denied entitlement to service connection for a chronic 
acquired bilateral knee disorder.  Jurisdiction of the 
veteran's claim has since been assumed by the Boise, Idaho, 
RO.  

In July 1995, July 1998, March 2001 and May 2003, the Board 
of Veterans' Appeals (Board) remanded this matter to the RO 
for further development and adjudicative action.  Other 
issues on appeal have been adjudicated by the Board. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
bilateral knee disorder which has been linked to service on 
any basis.  


CONCLUSION OF LAW

A chronic acquired bilateral knee disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records reflect that in October 1985, the 
veteran presented with complaints of pain in multiple joints, 
including the right knee of four to five years duration.  She 
described pain in the right hip and cramping in the right 
knee.  A February 1986 treatment note revealed complaints of 
on and off hip and elbow pain, with no joint swelling and 
with negative findings on examination of the knees.  
Arthritis panel and X-rays were noted to be negative.  The 
assessment was recurrent pain of the back and extremities, 
probably job related.  

A September 1992 separation examination report reflects a 
history of painful joints including knees diagnosed as 
tendonitis and treated with Tylenol and heat but still 
bothersome.

In December 1992, the veteran was noted to have complaints 
that included knee swelling.  A December 1992 X-ray report 
reflects findings of a normal right knee.  A treatment note 
also from December 1992 for right knee complaints revealed 
the RA to be negative, ANA pending.  

After service, the veteran was afforded a VA general 
examination in February 1993.  She gave a history of 
recurrent pain in knees.  Examination of these extremities 
was normal.  X-rays of both knees were essentially normal.  
The diagnoses rendered included recurrent pain of the knees.  

A February 1993 private neurological examination reflects 
complaints of pain in the knees as well as crepitus.  The 
veteran was noted to have been evaluated by VA doctors with 
normal findings shown on X-ray.  No significant findings 
regarding the knees were shown on examination.  The 
impressions rendered included pain in the knees, rule out 
osteoarthritis, osteoporosis, collagen disorder.  

The report of an April 1996 VA examination of peripheral 
nerves revealed a history of complaints of joint pain and 
chronic tendonitis that involved the right knee since 1980.  
The examiner gave no pertinent diagnosis or opinion regarding 
the knees.  


An April 1996 VA examination by an orthopedic specialist 
revealed complaints of pain in multiple joints including the 
knees.  The examiner noted that the claims file was reviewed 
after the examination and prior to drafting the examination 
report.  The veteran complained that her knees "give out" 
and that the left knee had pain on motion aggravated by 
weight bearing.  She indicated that this made it hard to get 
on and off a forklift.  The examiner noted records of 
complaints of painful joints involving the knees, among 
others.  The diagnosis was polyarthalgia, etiology 
undetermined.  The examiner indicated further testing, such 
as bone scan and rheumatology could be helpful.  

An April 1997 bone scan of the whole body revealed normal 
findings for all large joints, including the knees.  A May 
1997 rheumatology factor was also normal.  

Claims file review revealed complaints of knee pain in 
October 1995 and again in November 1992.  

The report of a September 1999 VA orthopedic examination 
reflects that the examiner reviewed the claims file and noted 
that rheumatoid factor had been normal in 1995 and again in 
1997 as were the bone scan results in 1997.  The veteran 
reported that her right knee had become symptomatic during 
the mid 1980's.  She noted no specific injury, but stated she 
had been examined between 1984 and 1992 during active duty.  
She indicated that X-rays and physical examinations were 
conducted then.  She believed she was diagnosed with 
tendonitis during service.  

A review of the claims file included complaints of knee pain 
shown in 1992 and 1995, with possible diagnoses of bursitis, 
chondromalacia and overuse.  The right knee X-ray in February 
1993 was normal.  The veteran's range of motion was described 
as normal in the 1996 exam; the June 1996 X-ray and the April 
1997 bone scan were likewise normal.  Repeat rheumatoid 
factor was also normal.  The tentative diagnosis rendered 
included right knee pain with slight anterior ligamental 
laxity; questionable chondromalacia patellae, questionable 
osteoarthritis, questionable tendonitis, questionable 
bursitis.  Plans were made for the veteran to undergo further 
X-rays of the right knee.

A September 1999 addendum to this examination reflects that 
the veteran failed to complete the planned X-rays; therefore, 
the examiner was forced to make a final diagnosis without 
benefit of these studies.  The final diagnoses included right 
knee ligamental laxity.  The examiner remarked that 
insufficient evidence was available to confirm pathology for 
these problems.  

The report of an August 2001 VA examination revealed that the 
examiner reviewed the claims file and noted that the veteran 
had normal X-rays of her knees done in 1995.  Her chief 
complaint was of intermittent aching in her right knee.  She 
said she had X-rays done on all the joints, namely the elbows 
and hips, none of which demonstrated any significant 
pathology.  Her past medical history was negative for any 
injuries or illnesses affecting the extremities.  The 
orthopedic diagnosis was intermittent musculoskeletal pains, 
multiple locations without significant objective findings.  
The examiner remarked that there were no objective findings 
to support the veteran's complaints of discomfort.  

The claims file shows that the veteran received treatment for 
complaints of knee pain and swelling at the VA Medical Center 
(VAMC) in Spokane, Washington, in May 2001 and had an X-ray 
completed.  A report of an X-ray taken the same day reflects 
an impression of a normal right knee.  

An addendum to the August 2001 VA examination was drafted 
after the Board's May 2003 remand requesting such action be 
taken.  In June 2003 the RO determined that the previous 
examiner from August 2001 was no longer available and sent 
the claims file to another doctor for review and to provide 
an opinion as to the nature and etiology of any knee 
disability shown.  An undated addendum contains this 
examiner's opinion that concerning the examination of the 
veteran in 2001, it was found that there were no abnormal 
findings.  Her X-ray was noted to not have been reviewed at 
that time.  However the X-ray was found to be normal without 
any pathological findings.  The examiner opined that the X-
ray and clinical findings are entirely compatible and should 
not change the opinion in the previous examination in any 
way.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b) (2003).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If not shown during service, service connection may 
nevertheless be granted for presumptive diseases such as 
osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist & Notify

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her claims by means of the discussions in the 
March 1993 and December 1997 rating decisions, May 1993 
statement of the case (SOC); July 1993, December 1997, and 
January 2003 supplemental statements of the case (SSOC); 
prior Board remands; and numerous letters from the RO, 
including in May 2001 when the RO sent her notification about 
the VCAA.  This May 2001 letter informed her of the 
requirements to establish service connection and the reasons 
that her claim had been denied more than one year prior to 
this matter being returned to the Board.  She was also asked 
to submit specific evidence in support of her claims.  VA 
further informed the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA obtained and would attempt to obtain on her 
behalf by means of the May 2001 letter.  Therefore, VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  




VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

The RO obtained the veteran's complete service medical 
records, VA treatment records, and private treatment records.  
There is no indication of relevant medical records that the 
RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran was afforded several VA examinations, as 
discussed below.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.  No further 
action is warranted. 


Service Connection

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of a right or left knee disorder or a qualified 
medical opinion relating any such to any incident or event of 
active service, or to VA treatment.  The only other support 
for this claim is found in the veteran's statements.  




She is not qualified to render a medical diagnosis or a 
medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (CAVC held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

Although there are instances in the claims file of knee pain 
complaints, most recently shown in May 2001 VA records, and 
in the August 2001 VA examination, objective findings in the 
August 2001 VA examination and X-ray findings throughout the 
claims file up through May 2001 reflect no significant 
objective findings of any knee pathology.  

The left knee is shown to be completely asymptomatic in the 
August 2001 VA examination.  The addendum to the August 2001 
examination supported the conclusion that there were no 
objective findings to support the veteran's subjective 
complaints.  

These subjective complaints of pain do not rise to the level 
of a disability, absent a diagnosed or underlying condition.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, the Board finds that the service medical 
records do show a right knee disorder that resolved without 
any residual disability as none was shown on separation 
examination.  There is no current medical diagnosis of a 
right knee or left knee disorder which on the basis of the 
probative and competent medical evidence of record, has been 
linked to service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of either the right or left knee.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for a chronic acquired 
bilateral knee disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



